ORDER

PER CURIAM.
Defendant appeals from the trial court’s order which dismissed his “Trial De Novo ... for failure to prosecute” and reinstated a previous judgment in favor of plaintiff as to plaintiffs claim and defendant’s counterclaim. We affirm. No error of law appears and an extended opinion would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this *825order affirming the judgment pursuant to Rule 84.16(b).